Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jori Fuller (Reg. No. 57,628) on 5/7/21.  The application has been amended as follows:

1.	(Currently amended) A method of diagnosing an engine condition, comprising: 
measuring a vibration of an engine, wherein assembly of the engine is completed in an automated end of line (EOL) process of an engine production; and
primarily diagnosing the vibration of the engine during the EOL process using a primary deep learning classification model in which vibration signals of the engine are classified according to a feature through learning using a plurality of algorithms on the basis of big data with respect to multiple vibration signals measured at three or more positions on the engine,
wherein the assembled state of the engine in the EOL process is classified into a normal state or an abnormal state by performing the primary diagnosing of the vibration of the engine; and
wherein the primary deep learning classification model is constructed by sequentially learning the multiple vibration signals using a recursive neural network (RNN) (many-to-one) ; 
when the engine in the EOL process is classified as being abnormal in the primary diagnosis, secondarily diagnosing the vibration of the engine in the EOL process using a secondary deep learning diagnostic model in which a diagnostic reference setting value is determined according to an abnormal case on the basis of the big data with respect to the multiple vibration signals.

-Claim 6 is canceled.

7.    (Currently amended 1, wherein the measurement of the vibration of the engine in the EOL stage is re-performed on the engine which is repaired according to the abnormal case diagnosed in the secondary diagnosis.

8.    (Currently amended 1, further comprising:
storing diagnosis results, which are obtained in the primary diagnosis and the secondary diagnosis, in a central server; and
including the data, which is stored in the central server, and vibration data for the engine, which is separately measured, in the big data.

9.    (Currently amended) The method of claim [[6]] 1, wherein the second deep learning diagnostic model is constructed by learning the multiple vibration signals using frame energy, a pitch, zero crossing, binary classification, and an ensemble deep neural network (DNN)/result selection algorithm.

Allowable Subject Matter
-Claims 1-4, 7-14, 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or renders obvious the claimed combination of a method of diagnosing an engine condition, comprising measuring a vibration of an engine, wherein assembly of the engine is completed in an automated end of line (EOL) process of an engine production; and primarily diagnosing the vibration of the engine during the EOL process using a primary deep learning classification model; when the engine in the EOL process is classified as being abnormal in the primary diagnosis, secondarily diagnosing the vibration of the engine in the EOL process using a secondary deep learning diagnostic model in which a diagnostic reference setting value is determined according to an abnormal case on the basis of the big data with respect to the multiple vibration signals.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747